Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 1 of 11 PageID #: 14669(1 of 11)




                     NOTE: This disposition is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                              ______________________

                               VEHICLE IP, LLC,
                                Plaintiff-Appellant

                                         v.

              CELLCO PARTNERSHIP, NETWORKS IN MOTION,
               INC., TELECOMMUNICATION SYSTEMS, INC.,
                           Defendants-Appellees
                          ______________________

                                    2017-2511
                              ______________________

                  Appeal from the United States District Court for the
              District of Delaware in No. 1:09-cv-01007-LPS, Chief
              Judge Leonard P. Stark.
                              ______________________

                            Decided: January 22, 2019
                             ______________________

                  WILLIAM WOODFORD, Fish & Richardson P.C., Minne-
              apolis, MN, argued for plaintiff-appellant. Also repre-
              sented by JOHN A. DRAGSETH.

                 JOHN PETER SCHNURER, Perkins Coie, LLP, San
              Diego, CA, argued for defendants-appellees. Also repre-
              sented by EVAN SKINNER DAY, KEVIN PATARIU; DAN L.
              BAGATELL, Hanover, NH; KEVIN PAUL ANDERSON, Wiley
              Rein, LLP, Washington, DC.
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 2 of 11 PageID #: 14670(2 of 11)



              2                      VEHICLE IP, LLC v. CELLCO PARTNERSHIP




                                ______________________

                  Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
              HUGHES, Circuit Judge.
                  Vehicle IP, LLC sued Cellco Partnership; Networks in
              Motion, Inc.; and Telecommunication Systems, Inc. for
              patent infringement, but stipulated to a judgment of non-
              infringement based on the district court’s construction of
              the claim term “dispatch.” Vehicle IP now appeals that
              construction, as well as the district court’s grant of the
              defendants’ motion for summary judgment of no willful
              infringement. Because the district court properly con-
              strued “dispatch,” we affirm.
                                            I
                   U.S. Patent No. 5,987,377 covers a system for deter-
              mining a vehicle’s estimated time of arrival at a destina-
              tion. The system includes a dispatch, remotely located
              from the vehicle, which generates destination infor-
              mation. This destination information can include one or
              more destinations, appointment times, traffic information,
              weather information, or other information “generated by
              [the] dispatch . . . that facilitates the control or monitoring
              of [the] vehicle.” ’377 patent col. 3 ll. 1–9. The dispatch
              then transmits the destination information to a “mobile
              unit” carried by the vehicle. Id. at col. 1 ll. 57–62. This
              mobile unit also determines the vehicle’s current location.
              Id. at col. 1 ll. 62–65. Using the vehicle’s current location
              and the destination information, the mobile unit calcu-
              lates the vehicle’s estimated time of arrival. Id. Claim 1
              is representative for purposes of this appeal:
                    A system for determining an expected time of ar-
                    rival of a vehicle equipped with a mobile unit,
                    comprising:
                    a dispatch remotely located from the vehicle, the
                    dispatch operable to generate destination infor-
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 3 of 11 PageID #: 14671(3 of 11)



              VEHICLE IP, LLC v. CELLCO PARTNERSHIP                      3



                  mation for the vehicle, the destination information
                  specifying a plurality of way points;
                  a communications link coupled to the dispatch,
                  the communications link operable to receive the
                  destination information for the vehicle from the
                  dispatch; and
                  the mobile unit coupled to the communications
                  link, the mobile unit operable to receive from the
                  communications link the destination information
                  for the vehicle generated by the dispatch, the mo-
                  bile unit further operable to determine a vehicle
                  position, the mobile unit further operable to de-
                  termine in response to the vehicle position the ex-
                  pected time of arrival of the vehicle at a way point
                  identified by the destination information and
                  wherein the communications link comprises a cel-
                  lular telephone network.
              Id. at col. 14 l. 62–col. 15 l. 13 (emphases added).
                                            II
                   Vehicle IP, LLC sued Cellco Partnership; Networks in
              Motion, Inc.; and Telecommunication Systems, Inc. (col-
              lectively, Appellees) in the United States District Court
              for the District of Delaware, asserting infringement of the
              ’377 patent. The accused products are applications in-
              stallable on mobile devices that allow users to request
              navigation information. Users provide a destination to
              the mobile application, which prompts the application to
              send an inquiry to Appellees’ servers. The servers gener-
              ate a response to the inquiry that includes the requested
              destination and instructions for navigating there. The
              servers then send this information back to the mobile
              device that requested it.
                  The district court initially granted Appellees’ motion
              for summary judgment of non-infringement based on its
              construction of the claim terms “expected time of arrival”
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 4 of 11 PageID #: 14672(4 of 11)



              4                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




              and “waypoint(s).” After Vehicle IP appealed, we reversed
              the district court’s construction of those terms and re-
              manded for a new determination of whether the accused
              products infringe the ’377 patent. See Vehicle IP, LLC v.
              AT & T Mobility, LLC, 594 F. App’x 636, 644 (Fed. Cir.
              2014).
                  On remand, Appellees again moved for summary
              judgment of non-infringement, arguing that their prod-
              ucts did not infringe the ’377 patent because they lack a
              dispatch. Appellees also sought summary judgment of no
              willful infringement. Based on its original construction of
              “dispatch” as “a computer-based communication and
              processing system remotely located from the vehicle that
              manages and monitors vehicles,” the court denied sum-
              mary judgment of non-infringement. J.A. 11–13. The
              court, however, granted summary judgment of no willful
              infringement, reasoning that Vehicle IP failed to present
              evidence of anything more than Appellees’ pre-suit
              knowledge of the ’377 patent.
                  Following the district court’s summary judgment
              order, Appellees received leave from the court to argue for
              an alternative construction of “dispatch.” After supple-
              mental briefing, the court adopted a new construction of
              “dispatch” as “a computer-based communication and
              processing system remotely located from the vehicle that
              supervises and controls vehicles to a destination specified
              exclusively by the computer-based system.” J.A. 30 (em-
              phases added). The court intended for this construction to
              clarify that “the ’377 patent requires the destination to be
              provided by the dispatch, and only the dispatch.” J.A. 32.
                  Based on the district court’s new construction of
              “dispatch,” the parties stipulated that Appellees’ accused
              products do not infringe the ’377 patent. Vehicle IP now
              appeals the court’s construction of “dispatch” and its
              grant of Appellees’ motion for summary judgment of no
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 5 of 11 PageID #: 14673(5 of 11)



              VEHICLE IP, LLC v. CELLCO PARTNERSHIP                     5



              willful infringement.    We have jurisdiction under 28
              U.S.C. § 1295(a)(1).
                                          III
                   Vehicle IP challenges three aspects of the district
              court’s decisions. First, Vehicle IP challenges the prong of
              the court’s “dispatch” construction that precludes the
              vehicle operator from specifying a destination through the
              vehicle’s mobile unit. Second, Vehicle IP challenges the
              prong of the court’s “dispatch” construction that requires
              the dispatch to “supervise and control” vehicles. Third,
              Vehicle IP argues the court erred in granting summary
              judgment of no willful infringement because a reasonable
              jury could have found that Appellees copied the patented
              system. Vehicle IP agrees, however, that the second and
              third issues are only relevant if we reverse the district
              court’s construction of “dispatch” as precluding vehicle
              operators from choosing their destinations. Because we
              affirm that prong of the district court’s construction, we
              do not reach the remaining issues.
                  We review the district court’s ultimate interpretation
              of patent claims de novo. Teva Pharms. USA, Inc. v.
              Sandoz, Inc., 135 S. Ct. 831, 839, 841 (2015). “[W]hen the
              district court reviews only evidence intrinsic to the patent
              (the patent claims and specifications, along with the
              patent’s prosecution history), the judge’s determination
              will amount solely to a determination of law, and [we] will
              review that construction de novo.” Id. at 841.
                  Generally, claim terms are given their ordinary and
              customary meaning as understood by one of ordinary skill
              in the art at the time of the invention. Phillips v. AWH
              Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005). The
              terms must be interpreted in the context of the entire
              patent, including the specification, which usually “is the
              single best guide to the meaning of a disputed term.” Id.
              at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90
              F.3d 1576, 1582 (Fed. Cir. 1996)).
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 6 of 11 PageID #: 14674(6 of 11)



              6                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




                                           A
                  At the outset, two points of clarification are useful.
              First, the district court’s construction relies on a distinc-
              tion between the initial assignment of a vehicle’s destina-
              tion and the subsequent transmission of destination
              information to the vehicle. Both parties agree that the
              claimed system requires the dispatch to transmit a pack-
              age of destination information to the vehicle’s mobile unit.
              The dispute in this appeal concerns which components of
              the claimed system can specify the destination for which
              the dispatch generates destination information.
                   Second, the parties disagree over the meaning of the
              district court’s “dispatch” construction. The court con-
              strued that term to mean “a computer-based communica-
              tion and processing system remotely located from the
              vehicle that supervises and controls vehicles to a destina-
              tion specified exclusively by the computer-based system.”
              J.A. 30 (emphasis added). The root of the parties’ disa-
              greement is the court’s use of the term “exclusively.”
              Vehicle IP interprets the court’s construction as requiring
              that nothing external to the dispatch can specify the
              vehicle destination for which the dispatch generates
              destination information. In contrast, Appellees view the
              court’s construction solely as a description of the relation-
              ship between the dispatch and the vehicle. In their view,
              the court’s construction permits sources other than the
              dispatch to specify the vehicle destination. It only prohib-
              its the vehicle’s mobile unit from specifying the vehicle’s
              destination.
                  We agree with Appellees’ understanding. The memo-
              randum opinion attached to the court’s claim construction
              order makes clear that the court focused on the relation-
              ship between the dispatch and the vehicle’s mobile unit.
              In concluding that “only the dispatch” specifies a destina-
              tion, the court noted that nothing in the specification
              “suggest[s] that the vehicle operator selects the destina-
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 7 of 11 PageID #: 14675(7 of 11)



              VEHICLE IP, LLC v. CELLCO PARTNERSHIP                      7



              tion.” J.A. 32. Moreover, while the court addressed
              Vehicle IP’s arguments that some embodiments in the
              ’377 patent’s specification describe a vehicle operator
              selecting a destination, it never discussed the relationship
              between the dispatch and other external sources of infor-
              mation in its opinion.
                  The court’s focus on the relationship between the
              dispatch and the vehicle’s mobile unit makes sense in
              light of the parties’ infringement dispute. The infringe-
              ment issue hinged on the respective roles that the dis-
              patch and the vehicle’s mobile unit perform in the claimed
              system. So, the district court reasonably focused its
              construction of “dispatch” on the relationship between the
              dispatch and the vehicle’s mobile unit. Although the
              district court’s construction of “dispatch” is somewhat
              ambiguous, we understand the court’s construction to
              require only that, between the dispatch and the vehicle,
              the dispatch exclusively specifies the vehicle’s destination.
                                           B
                  The district court properly construed “dispatch” to
              require that the dispatch, rather than the vehicle’s mobile
              unit, must specify the vehicle’s destination. The district
              court looked to the ’377 patent’s specification to determine
              how a person of ordinary skill would understand “dis-
              patch” after finding that the term lacks a plain or estab-
              lished meaning in the relevant art.              See Power
              Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
              711 F.3d 1348, 1361 (Fed. Cir. 2013). And the district
              court properly recognized that because the term lacks a
              plain or established meaning, the court should not con-
              strue “dispatch” more broadly than the specification’s
              disclosure. See Indacon, Inc. v. Facebook, Inc., 824 F.3d
              1352, 1357 (Fed. Cir. 2016) (noting that terms that have
              no plain or established meaning “ordinarily cannot be
              construed broader than the disclosure in the specifica-
              tion). Because Vehicle IP does not challenge the district
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 8 of 11 PageID #: 14676(8 of 11)



              8                      VEHICLE IP, LLC v. CELLCO PARTNERSHIP




              court’s finding that “dispatch” lacks a plain or established
              meaning, its reliance on Thorner v. Sony Computer Enter-
              tainment America LLC, 669 F.3d 1362 (Fed. Cir. 2012), is
              misplaced. See id. at 1367–68 (holding that, because the
              term “attached” had a plain and established meaning in
              the art, a “clear and explicit statement by the patentee”
              was required for disavowal).
                   The specification consistently describes the claimed
              “dispatch” as specifying the destination for a vehicle’s
              trip. The summary of the invention begins by stating
              “[t]he dispatch generates destination information for the
              vehicle, specifying at least one destination.” ’377 patent
              col. 1 ll. 55–57. The vehicle’s mobile unit then receives
              this destination information and uses it to determine an
              expected time of arrival. Id. at col. 1 ll. 59–65. In another
              embodiment, the dispatch “specif[ies] at least one destina-
              tion and at least one appointment time.” Id. at col. 2 ll. 2–
              3. The mobile unit receives this information and calcu-
              lates an estimated time of arrival to determine whether it
              will arrive at the destination on time. Id. at col. 2 ll. 3–8.
                  Vehicle IP contends that the specification’s references
              to the dispatch specifying a destination do not preclude a
              vehicle’s mobile unit from nonetheless selecting the desti-
              nation that the dispatch specifies. We disagree. Entities
              other than the dispatch can select the destination that the
              dispatch specifies to the vehicle. For example, the specifi-
              cation refers to “hosts” that “perform[] the management
              and control functions for one or more fleets of trucks.” Id.
              at col. 3 ll. 14–15. These hosts can transmit destination
              information to the dispatch that the dispatch then re-
              routes to specific vehicles. Id. at col. 3 ll. 18–29. In
              contrast, the specification describes the vehicle’s mobile
              units as determining an expected time of arrival “at the
              destination identified by the destination information
              received from dispatch.” Id. at col. 5 ll. 53–54; see also id.
              at col. 1 l. 62–col. 2 l. 8. It would make little sense for the
              specification to refer to the dispatch’s destination infor-
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 9 of 11 PageID #: 14677(9 of 11)



              VEHICLE IP, LLC v. CELLCO PARTNERSHIP                       9



              mation as “identifying” the vehicle’s destination if the
              vehicle already possessed that information and had
              dictated it to the dispatch.
                   The patent’s description of the claimed invention’s op-
              erations and advantages confirm that the dispatch is the
              source of the vehicle’s destination. It states “transporta-
              tion systems would benefit from a dispatching function
              that monitors and directs the travel route . . . of its carri-
              ers.” Id. at col. 1 ll. 36–37 (emphasis added). The inven-
              tion addresses a need of “dispatchers of long-haul or local
              vehicles . . . to make routing and dispatching decisions.”
              Id. at col. 1 ll. 39–41 (emphasis added). Thus, the claimed
              invention produces estimated times of arrival that enable
              the dispatch to better direct and monitor vehicles. While
              estimated time of arrival calculations occur at the vehi-
              cle’s mobile unit, the dispatch determines vehicle destina-
              tions.
                  The specification never suggests that the vehicle’s
              mobile unit can choose the vehicle’s destination. Its sole
              mention of a vehicle operator specifying a destination
              characterizes it as a problem to avoid. The specification
              states “destination information is sent directly to mobile
              unit 42, rather than input by the operator of vehicle 40,”
              so that “the operator of vehicle 40 is not distracted from
              his main duty of driving vehicle 40, [and] the risk of
              vehicle 40 being involved in an accident is reduced.” Id.
              at col. 6 ll. 61–65. This arrangement also “substantially
              reduce[s]” the risk of human error in inputting destina-
              tion information. Id. at col. 6 ll. 65–67.
                  Vehicle IP argues that two passages from the specifi-
              cation describe a vehicle’s mobile unit specifying a desti-
              nation. Neither of the cited passages show what Vehicle
              IP alleges. First, Vehicle IP argues that the specification
              describes a vehicle operator directly inputting a destina-
              tion into the mobile unit. The cited passage describes a
              vehicle operator inputting information “when vehicle 40 is
                                                                                (10 of 11)
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 10 of 11 PageID #: 14678



              10                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




              at one of its destinations.” Id. at col. 11 ll. 59–60. The
              fact that the vehicle has reached one of its destinations
              does not mean that it is the source of the other destina-
              tions. Only after the vehicle reaches its destination, may
              the operator “enter the position of the particular destina-
              tion based upon the position of the vehicle.” Id. at col. 11
              ll. 63–65. A vehicle operator entering more precise desti-
              nation information after completing a trip, however, is not
              equivalent to specifying the destination for a trip. Alt-
              hough the dispatch can “use the accurate position infor-
              mation for that destination in generating destination
              information for future trips,” id. at col. 12 ll.1–3, the
              dispatch remains in charge of selecting the destination for
              future trips.
                  Indeed, this passage reinforces the division of respon-
              sibility between the dispatch that specifies a vehicle’s
              destination and the mobile unit that calculates an ex-
              pected time of arrival for that destination. While the
              dispatch uses the updated position information to gener-
              ate destination information on a future trip, the specifica-
              tion only describes the mobile unit as “us[ing] this
              position information to more accurately calculate an
              expected time of arrival for that destination.” Id. at col.
              12 ll. 4–5.
                   Second, Vehicle IP points to a paragraph that de-
              scribes the vehicle’s mobile unit as locally generating
              some types of destination information. After stating that
              “[t]he factors used to calculate expected time of arrival
              may be . . . generated locally at the vehicle,” the specifica-
              tion provides examples of “weather conditions or manda-
              tory driver rest periods that dispatch . . . is unable to
              predict.” Id. at col. 6 ll. 2–7. But the mobile unit’s ability
              to generate different types of local information does not
              mean that it can also select the vehicle’s destination. The
              specification never identifies a vehicle’s destination as one
              of the factors that can be generated by the mobile unit.
              Moreover, the cited paragraph describes what occurs after
                                                                                (11 of 11)
Case 1:09-cv-01007-LPS Document 574-1 Filed 01/22/19 Page 11 of 11 PageID #: 14679



              VEHICLE IP, LLC v. CELLCO PARTNERSHIP                     11



              the vehicle receives “the destination identified by the
              destination information received from dispatch.” Id. at
              col. 5 ll. 54–57. Thus, this passage discloses that a mobile
              unit can generate some types of destination information,
              but only after the dispatch specifies a destination. 1
                  Given the specification’s repeated references to the
              dispatch specifying vehicle destinations, its descriptions of
              the claimed invention’s operation, and its failure to sug-
              gest that vehicle mobile units can specify vehicle destina-
              tions, the district court did not err by construing
              “dispatch” to require that the dispatch, rather than the
              vehicle’s mobile unit, must specify the vehicle’s destina-
              tion.
                                           IV
                  For these reasons, we affirm the district court’s con-
              struction of “dispatch.”
                                       AFFIRMED




                  1   This is consistent with our observation in this
              case’s previous appeal that the mobile unit can generate
              destination information locally. See Vehicle IP, LLC v. AT
              & T Mobility, LLC, 594 F. App’x 636, 638 n.1 (Fed. Cir.
              2014).
